Citation Nr: 1760276	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for diplopia, right, with history of trauma and with headaches and vertigo (eye disability).

2.  Entitlement to service connection for degenerative disc disease.

3.  Entitlement to service connection for a skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for fractured skull, degenerative disc disease, and denied reopening the Veteran's claim for an eye disability.

In November 2012, the Veteran filed his notice of disagreement, and in November 2013 was issued a statement of the case and perfected his appeal to the Board.

The Veteran was scheduled for a June 2016 video conference hearing before a Veterans Law Judge, but the Veteran failed to appear without good cause shown.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2016).

 
FINDINGS OF FACT

1.  In May 2007 decision, the RO disallowed service connection for an eye disability; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  Evidence added to the record since the May 2007 decision disallowing service connection for an eye disability does not relate to an unestablished fact necessary to substantiate that claim or raise a reasonable possibility of substantiating that claim.

3.  The Veteran's degenerative disc disease is not etiologically related to his active service.

4.   The Veteran does not have a current skull fracture or residuals of a skull fracture.


CONCLUSIONS OF LAW

1.  The May 2007 RO decision that disallowed service connection for an eye disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for an eye disability have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for service connection for degenerative disc disease have not all been met.  38 U.S.C. §§ 1110, 5107(b) (2012West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for a skull fracture have not all been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110 ; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


I.  Eye Disability Claim

The Veteran initially filed a claim of entitlement to service connection for an eye disability in February 1968.  The Agency of Original Jurisdiction (AOJ) denied that claim in June 1968 and notified the Veteran of that decision and of his appellate rights in a letter sent that same month.  No notice of disagreement with that decision and no evidence relevant to the claim was received during the one year period following that notification.  The decision therefore became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  The basis of the denial was that the condition existed prior to service and was not aggravated by service.  In other words, the in-service and nexus elements were the unestablished facts necessary to substantiate the claim at the time of the decision.  

The Veteran submitted another claim for the same disability in March 2007 and the AOJ disallowed that claim in May 2007 on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not submit any evidence to support that 2007 claim.  The AOJ notified the Veteran and his representative of the disallowance and of his appellate rights and no notice of disagreement or new and material evidence was received within one year of such notification.  Therefore the May 2007 decision is final.

Once an AOJ decision is final it generally cannot thereafter be reopened and allowed.  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2007 decision included service treatment records documenting eye and vision complaints and the finding of the medical board  as well as the Veteran's statement that his eye was injured during basic training and that this had caused double vision which worsened over the years.  

The evidence received since the May 2007 decision includes treatment records from September 2011 which provided evidence that the Veteran complained of a two month history of intermittent blindness of his right eye which lasted about 30 seconds and then resolved; a July 2012 VA examination the results of which do not provide evidence of a nexus or in-service element that is not duplicative of evidence previously of record.  Other evidence added to the file is duplicative or redundant of evidence of record at the time of the 2007 decision, including evidence in service personnel records.  No new and material evidence has been added to the record since the final 2007 decision.  Hence, the appeal cannot be reopened.  


II.  Degenerative Disc Disease

The Veteran contends that he has a degenerative disc condition due to service.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A February 1999 MRI of the lumbar spine found mild degenerative disc disease at the L1-2, L2-3 and L5-S1 levels. 

In the Veteran's April 1999 10-10 form, he complained of seven years of back pain.  Treatment records from April 1999 show that he suffered degenerative disc disease pain in his lower back and tingling in his left leg which caused his leg to occasionally buckle.  

A June 1999 VA examination noted that the Veteran did not sustain a specific back injury while on active duty, but has suffered back pain that has worsened over the years.  The Veteran stated during the examination that he was told by a physician that he had a congenital defect in his lower back which worsened while in service.  The AOJ granted entitlement to non-service-connected pension based on his back disability in a July 1999 rating decision.  

February 2016 treatment records show the Veteran reported constant back pain which he stated he has suffered since 1965 and then in 1997.  

The Board finds that the evidence of record does not support a finding that the Veteran's diagnosed degenerative disc disease was incurred in, or is otherwise a result of his active service.  The service treatment records are devoid of any treatment or complaint by the Veteran of a back injury or disability.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, at 439-40.  For this negative inference to be made, the Board must make two findings.  First, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  Here, the records appear to be complete as they detail treatment for other complaints including the Veteran's eye disorder, but do not mention a complaint for a back condition which had one occurred, would be expected to have been noted in the treatment records.

The Veteran has stated he has suffered back pain since 1965 which predates his service, and since 1997.  He has also contended that he has complained of back pain since 1992 according to his April 1999 10-10 form.  His induction report of medical examination does not note any back condition and the first medical evidence of record of a back disability is his February 1999 MRI which occurred over 30 years after service.  In addition, the June 1999 VA examination noted that the Veteran did not sustain a back injury while in service.  Therefore, the Board finds the silence in the service treatment records of a back injury and the June 1999 VA examination report to be the most probative evidence of record that the Veteran's back injury was not incurred in, or otherwise caused by his active service.

While the Veteran has asserted his belief that his claimed degenerative disc disease was the result of service, such an etiology opinion requires medical expertise as it is complex in nature and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Where he lacks such expertise, his opinions are not probative.

Although the Veteran has stated that he was told by a physician that his degenerative disc disease is a congenital condition that was worsened by service, the Board finds the statement of little probative value as it is unaccompanied by any statement by the physician and depends entirely on the Veteran's recollection.  Additionally, there is no evidence of record that the Veteran complained of a back injury during service or until many years after service.  He has asserted that he had constant pain beginning prior to service and again beginning in 1997.  The Board has considered these statements but finds that the service treatment records are the most probative evidence of record as to whether the Veteran had any manifestation of a back disability during service.  Those records document no mention of any back symptoms although they do document other medical complaints.  The Board concludes that the preponderance of evidence is against a finding that the in-service element has been met for direct service connection.

There is no evidence that the Veteran's degenerative disc disease manifested to a compensable degree within one year of discharge as he was first diagnosed in 1998, more than 30 years after discharge.  Therefore, presumptive service connection is not warranted.

Considering all the medical and lay evidence of record, the Board finds that the Veteran's degenerative disc disease was not caused by or incurred in service.  Accordingly the Veteran's claim for degenerative disc disease must be denied.

III.  Skull Fracture

The Veteran contends that he suffered a fractured skull in basic training for which he was treated in 1967 in Ft. Benning, Georgia.  Service treatment records do not show any such injury or treatment.

A July 2012 VA examination report noted that there was no evidence any place that Veteran suffered a "skull fracture" or other trauma to the skull.  Veteran denied having any skull injuries and stated " I do not know where they came up with the idea of me having had any skull fracture."  The examiner did not find any medical evidence of record confirming Veteran had a history, clinical findings, radiologic findings or treatment of a skull fracture, and current radiographic findings provided no evidence of prior or present changes in his skull consistent with a fracture.  The examiner concluded that the Veteran has never had a skull fracture and the diagnosis is erroneous.

The Board finds the July 2012 VA examination report and the Veteran's statements therein to be the most probative evidence of record.  As there is no evidence of a current skull fracture, the Board finds service connection is not warranted.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a right eye disability, thus the claim is not reopened, and the appeal is denied.

Service connection for a degenerative disc disease is denied.

Service connection for a skull fracture is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


